DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting.



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,172.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding the instant application and US patent no. 10,997,172:  The language of the body of each of the claims (1-20) of the instant application substantially appears within the body of each of the claims (1-20) of patent no. 10,997,172.  The independent claims of the instant application are for the most part broader that the independent claims of patent no. 10,997,172.  See further discussion below.
First:  It is noted that elimination of a step/element/function is indicative of obviousness.  See, for example, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 195) indicating that deleting a switch member and thereby eliminating its function was an obvious expedient.  
Second: Independent claims 1, 17 and 20 of the instant application replace/broaden the patent (claims 1, 17 and 20) terminology “histogram hash”, “histogram shift” and “smaller value” with the terminology “hash”, “shift” and “value” (i.e., eliminate an element/function), replace “plurality” with “two” [or first and second] (i.e., a plurality of two), and change wording from “re-order” to “order” (which connotes the same essential meaning in the claim context).  Additionally claims 4-6, 8-12 and 18-19 of the instant application and patent recite essentially the same language.  Claim 2 of the instant application replaces the patent plurality of conditions with a plurality of two (i.e., first and second conditions).  Claim 3 of the instant application removes “histogram” from the “hash” element.  Claim 7 of the instant application removes “histogram” from the “shift” element.  Claim 13 of the instant application restates rejection rate ordering as highest to lowest, whereas patent indicates that first element is highest.  Each of claims 14-16 of the instant application recite the same sub-steps for executing as the patent (noting that analogous claims 15 use synonymous terminology - “mismatch” and “does not match”).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to omit a step/element/function because such an embodiment would execute quicker, for example.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 18:   There is a lack of antecedent basis for the terminology “the plurality of query conditions” on line 2 of the claim.
Therefore, the scope of the claim is ambiguous.

Regarding claim 19:   There is a lack of antecedent basis for “the reordered sequence” in line 1 of the claim.  And, there is a lack of antecedent basis for the terminology “the plurality of query conditions” on lines 2-3 of the claim.
Therefore, the scope of the claim is ambiguous.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Jia, Dan, et al., “Research of Database Query Technology Based on Hash Function”, ICIDT 2012, Jeju, South Korea, June 26-28, 2012, pp. 97-100.
Hash function creates a relationship between records' keyword in search table and records' memory location, that is, it stores the record which keyword is K in position H(K), and then H(K) is hash function [1] . When searching a record, if there is a record the keyword is K, it must be in position H(K). The record can be indexed without comparison, and therefore the speed is very fast. To a given application, database design means to design Entity/Relationship diagram, logical structure and physical structure of database and optimizes it based on normalized theory to make database store and manage data more efficiently to meet user's management demand and data operation demand.  (page 97, section I. Introduction).  



US Patent Application Publications
Nica 	 				2015/0370857
A system for generating a multi-dimensional histogram. A data statistic object generator creates an initial histogram, determines a cost associated with each bucket of the histogram, sorts the buckets into a queue based on the determined cost and selects one of the buckets to be decomposed based on the determined cost. The cost of the decomposed buckets is then calculated, and the decomposed are buckets are then put back into the queue of histogram buckets for possible further decomposition. (Abstract).



Gaza 	 				2016/0110426
A method of estimating selectivity of a query may include generating, for data stored in a database in a memory, a one-dimensional value distribution for each of a plurality of attributes of the data. A multidimensional histogram may be generated, wherein the multidimensional histogram includes the one-dimensional value distributions for the plurality of attributes of the data. The multidimensional histogram may be converted to a one-dimensional histogram by assigning each bucket of the multidimensional histogram to corresponding buckets of the one-dimensional histogram and ordering the corresponding buckets according to a space-filling curve. One or more bucket ranges of the one-dimensional histogram may be determined by mapping the query conditions on the one-dimensional histogram. The selectivity of the query may be estimated by estimating how many data values in the one or more bucket ranges will meet the query conditions. (Abstract).

Seputis 	 				2015/0186464
A method for generating a histogram used to optimize a query plan. An embodiment operates by initializing a first thread and a second thread, such that the first thread processes a first section of a column and the second thread processes a second section of the column, concurrently with the first thread. The first thread generates a first hash table and the second thread generates a second hash table. The first and second hash tables represent data distribution stored in the respective first and second sections of the column. The first and second tables are merged into a histogram that represents data distribution in the column. (abstract).

May 	 				2014/0379693
A method to generate cardinality estimates for at least one query execution plan for a query using a histogram, the cardinality estimation being constrained by a q-error that is a factor by which the estimate deviates, at most, from a true value of the cardinality and a threshold value which the cardinality does not exceed; use the cardinality estimation to determine an optimal query plan for executing the query; and produce an output of the optimal query plan. (Abstract).



Gupta 	 				2014/0201129
A probabilistic data structure is generated for efficient query processing using a histogram for unsorted data in a column of a columnar database. A bucket range size is determined for multiples buckets of a histogram of a column in a columnar database table. In at least some embodiments, the histogram may be a height-balanced histogram. A probabilistic data structure is generated to indicate for which particular buckets in the histogram there is a data value stored in the data block. When an indication of a query directed to the column for select data is received, the probabilistic data structure for each of the data blocks storing data for the column may be examined to determine particular ones of the data blocks which do not need to be read in order to service the query for the select data. (Abstract).

Netz 	 				2010/0088315
Querying of column-based data encoded structures enabling efficient query processing over large scale data storage, and more specifically with respect to complex queries implicating filter and/or sort operations for data over a defined window. A method is provided that avoids scenarios involving expensive sorting of a high percentage of, or all, rows, either by not sorting any rows at all, or by sorting only a very small number of rows consistent with or smaller than a number of rows associated with the size of the requested window over the data. This is achieved by splitting an external query request into two different internal sub-requests, a first one that computes statistics about distribution of rows for any specified WHERE clauses and ORDER BY columns, and a second one that selects only the rows that match the window based on the statistics. (Abstract).



US Patents
Gibas 					9,678,999
Based on a request, a processor may identify a multi-dimensional dataset stored in the at least one of a plurality of data tables and identify each dimension of the multi-dimensional dataset. For each respective identified dimension, the processor may sort the identified dataset on values of the respective identified dimension, partition the sorted dataset into a predetermined number of intervals associated with the respective identified dimension, determine a number of rows for each interval and select a lower boundary value and an upper boundary value for each interval. The upper boundary value may be the highest value in each interval. The lower boundary value for an interval having lowest sorted values may be the lowest value in the interval or the upper boundary value of an interval having immediately preceding partitioned values. The processor may further store the boundary values and rows for each interval of each identified dimension as the histogram. (Abstract)


Aneas 					8,229,917
A method and system for optimizing a database query. A database table populated with data is received and scanned. Statistics and single column histograms associated with single columns of the table are determined. Cardinality based on the statistics and histograms is estimated. All possible correlations among multiple columns are determined by performing clustering data mining that partitions data in the table into clusters. Top ranked columns based on the correlations are determined. The difference between the estimated cardinality and a support count of a cluster is determined to exceed a threshold, and in response, multiple column histograms based on the top ranked columns are determined. An optimal query plan based on the multiple column histograms is generated.  (Abstract).


Avadhanam 					6,714,938
Systems and methods create and maintain a maxdiff histogram for use in determining query costs. One aspect of the system is a data structure that provides fields that can be used to accurately represent a distribution of data regardless of the uniformity or lack thereof of the data. The fields of the data structure represent buckets in the histogram. The fields include a range_Hi_Key field indicating the upper bound for values represented by the bucket. The range_Hi_Key field is also the most frequently occurring value in the bucket. In addition, the fields include a cardEQ field representing the count of the most frequently occurring value, a cardLT field, which is the count of the values in the bucket that are less than the range_Hi_Key field, a LTDistinct field, which is a count of the number of distinct values represented by the bucket, and an LTDensity field, which is an average count for each of the attribute values in the bucket that are not the range_Hi_Key value. (Abstract).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




October 20, 2022